Citation Nr: 1223536	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-16 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder (claimed as inability to sleep), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for mood swings, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for viral infections, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1992, and had additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2010, the Board remanded the case in order to obtain service records and medical records identified by the Veteran, and to provide him with a VA examination.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's chronic fatigue is attributed to a known clinical diagnosis of obstructive sleep apnea and is not shown to be causally or etiologically related to any disease, injury, or incident of service.

3.  The Veteran's joint pain is attributed to a right knee disorder for which the Veteran is service-connected, and to known clinical diagnoses of a back strain, ununited apophysis of the body of L4, lumbar degenerative disc disease L3-4, mild left shoulder impingement syndrome, and right hip myositis ossificans old avulsion plate fractures, which are not shown to be causally or etiologically related to any disease, injury, or incident of service.

4.  The Veteran's muscle pain is attributed to a right knee disorder for which the Veteran is service-connected, and to known clinical diagnoses of a back strain, ununited apophysis of the body of L4, lumbar degenerative disc disease L3-4, mild left shoulder impingement syndrome, and right hip myositis ossificans old avulsion plate fractures, which are not shown to be causally or etiologically related to any disease, injury, or incident of service.

5.  The Veteran's sleep disorder is attributed to a known clinical diagnosis of posttraumatic stress disorder (PTSD) for which the Veteran is service-connected, and a known clinical diagnosis of obstructive sleep apnea which is not shown to be causally or etiologically related to any disease, injury, or incident of service.

6.  The Veteran's mood swings are attributed to a known clinical diagnosis of PTSD for which the Veteran is service-connected.

7.  The Veteran's memory loss is attributed to a known clinical diagnosis of PTSD for which the Veteran is service-connected.

8.  The Veteran's viral infections are attributed to known clinical diagnoses of bronchitis, sinusitis and maxillary sinus cyst, which are not shown to be causally or etiologically related to any disease, injury, or incident of service.


CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

2.  Joint pain was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

3.  Muscle pain was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

4.  A sleep disorder was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

5.  Mood swings were not incurred in or aggravated by service, nor are they shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

6.  Memory loss was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

7.  Viral infections were not incurred in or aggravated by service, nor are they shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, an August 2006 letter, sent prior to the initial December 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's available service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not reported, and neither does the evidence of record show, that he was in receipt of Social Security Administration (SSA) disability benefits for the claimed disorders.  Absent any evidence showing that the Veteran was in receipt of said benefits for the claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In this regard, the Board notes that, pursuant to the Veteran's request and the Board's March 2010 remand, the RO requested the Veteran's treatment records from Bayview Professional Associates in Mobile, Alabama in July 2010.  In response, Acton, an information contractor, informed VA that the Veteran's chart had been destroyed and no other records are available.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records not in the custody of a Federal department or agency.

Likewise, in the March 2010 remand, the Board directed that the AOJ contact the United States Army Personnel Center or any other appropriate service department office to obtain the Veteran's service personnel records (including NGB Form 22) and service treatment records that document the specific dates of his active duty and active and inactive duty training for all periods of service, in accordance with the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities, and associate those records, if any, with the Veteran's claims file.  Thereafter, the AOJ contacted the State Adjutant for the Alabama National Guard, as well as the VA liaison at the National Personnel Records Center (NPRC), and requested all such records.  The VA liaison at NPRC indicated that the record should be requested from the State Adjutant and not NPRC.  The Alabama National Guard responded by sending VA all of the records in its possession, including service personnel records (with NGB Form 22E) and service treatment records.  However, no records that verify the exact dates of the Veteran's active duty for training and inactive duty for training were located.  Subsequently, in an April 2012 Memorandum, the AOJ determined that service personnel records that verify the exact dates of inactive duty for training and active duty for training and service treatment records were unavailable for review and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  The AOJ contacted the Veteran and advised him of the unavailability of such records in April 2012, and invited him to submit any records in his possession.  In response, the Veteran advised the AOJ in April 2012 that he had no records in his possession, and that he only performed one drill with the National Guard, in January 1993.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations and addenda for his claimed disorders in October 2010, March 2011, May 2011, and March 2012.  The VA examiners provided diagnoses, complete with opinions and rationales, and based their conclusions on interviews with and examinations of the Veteran and/or reviews of the record.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met.

As indicated previously, the Board remanded this case in March 2010 in order to obtain service records and medical records identified by the Veteran, and to provide him with a VA examination.  As discussed above, the AOJ has obtained the Veteran's available records, and provided him with VA examinations and addenda in October 2010, March 2011, May 2011, and March 2012.  Therefore, the Board finds that the AOJ has substantially complied with the March 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service- connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

As an initial matter, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Specifically, his service personnel records show that he served in such theater of operations from February 4, 1991 to March 3, 1991.

Chronic Fatigue

The Veteran contends in his March 2006 claim that he is currently experiencing chronic fatigue.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to chronic fatigue.

The Veteran's post-service treatment records reflect complaints of chronic fatigue.  Private clinicians at the Mobile Adult Care Center diagnosed the Veteran with fatigue in May 2000 and June 2005.

However, at the Veteran's October 2010 VA examination, after interviewing the Veteran, reviewing the record, and conducting a full examination, the examiner opined that despite the Veteran's subjective complaints, there is no objective evidence to support a finding of chronic fatigue syndrome in-service or post-service.

Furthermore, at the March 2011 VA examination, after interviewing the Veteran, reviewing the record, and conducting a full examination, the examiner opined that his claimed chronic fatigue meets the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner found that the diagnosis is obstructive sleep apnea, controlled on continuous positive airway pressure (CPAP).  The examiner concluded that the Veteran's obstructive sleep apnea is not caused by or related to service.  The examiner explained that the Veteran reported that he has worked at a fire department for 16 years, and denied the following: missing work because of chronic fatigue syndrome, debilitating fatigue of new onset, acute onset of condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or maxillary lymph nodes, headaches, and migratory joint pains.

Therefore, based on the October 2010 and March 2011 VA examiners' opinions, the Board finds that the Veteran does not have chronic fatigue syndrome, and that his chronic fatigue is attributed to a known clinical diagnosis of obstructive sleep apnea, which is not shown to be causally or etiologically related to any disease, injury, or incident of service.  The Board finds the October 2010 and March 2011 VA examiners' opinions most probative in this matter as they offered clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Specifically, the examiners interviewed the Veteran, reviewed the record, and conducted full examinations prior to offering their opinions.  Therefore, the Board accords great probative weight to the October 2010 and March 2011 VA examiners' opinions.

The Board notes that the Veteran has contended on his own behalf at his March 2011 VA examination-as recorded by the examiner-that his chronic fatigue began during service, with ongoing chronic fatigue since service; the Veteran denied ever seeking medical care for chronic disease in service.  The Veteran further contends that his chronic fatigue is related to his military service, to include his service in Southwest Asia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's chronic fatigue and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this regard, the Board notes that diagnosing obstructive sleep apnea requires specialized testing, and that the June 2010 sleep study performed by a VA physician, which conformed to the American Academy of Sleep Medicines Manual for Scoring Sleep, was of record and reviewed by the October 2010 and March 2011 VA examiners.  By contrast, the Veteran has not demonstrated the training required to conduct or interpret such tests.

Therefore, while the Veteran is competent to describe his feelings of fatigue, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his chronic fatigue and his military service.  In contrast, the October 2010 and March 2011 VA examiners took into consideration all the relevant facts in providing their opinions, to include the Veteran's current diagnosis of obstructive sleep apnea.  Therefore, the Board accords greater probative weight to the October 2010 and March 2011 VA examiners' opinions, to include the opinion that the Veteran's fatigue is attributable to his obstructive sleep apnea rather than chronic fatigue syndrome.

Therefore, based on the competent and probative October 2010 and March 2011 VA examiners' opinions, the Board finds that service connection is not warranted for chronic fatigue as such is attributed to a known clinical diagnosis of obstructive sleep apnea and is not shown to be causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




Joint Pain and Muscle Pain

As an initial matter, the Board notes that the RO denied a previous claim for service connection for back pain in a December 1998 rating decision, which became final.  The RO also granted the Veteran's claim for service connection for loss of flexion of the right knee in an April 2012 rating decision.

The Veteran contends in his March 2006 claim that he is currently experiencing joint and muscle pains.

The Veteran's service treatment records include some complaints of joint and muscle pains, including a September 1990 complaint of right knee pain, diagnosed as a strained right lateral collateral ligament; and an October 1992 complaint of low back pain (LBP), diagnosed as musculo-skeletal pain and mechanical LBP.  At his November 1992 Report of Medical Examination at separation from active duty, the clinician found that the Veteran's upper extremities, lower extremities, spine, and other musculoskeletal system were all normal on clinician evaluation.

The Veteran's post-service treatment records reflect complaints of joint and muscle pain.

With respect to the Veteran's back, a private clinician found in February 1997 that the Veteran reported having back pain after bending over while stepping onto a fireboat in his capacity as an employee of the Mobile, Alabama Fire Department.  Other private clinicians in February 1997 diagnosed the Veteran with an acute low back strain, and a lumbar strain.  A private physician performed an x-ray on the Veteran's lumbar spine in November 1998 and diagnosed a small limbus body at L4 which appeared uncomplicated, and an otherwise normal lumbar spine.  In November 2002, the Veteran told his private physician that he was having lumbar spasms following a car accident two days ago; the physician diagnosed back pain.  A November 2002 x-ray of the Veteran's lumbar spine showed a straightening of the usual lordotic curve of the spine, and an ununited apophysis of the anterior superior corner of the body of L4 of no clinical significance.

With respect to the Veteran's right hip, the Veteran told a private clinician in August 2011 and September 2011 that he was experiencing right hip pain; the clinician diagnosed joint pelvis and thigh pain.

With respect to other myalgia (muscle pain), private clinicians diagnosed the Veteran with myalgia and muscle inflammation in June 2005.  However, in August 2005, a clinician noted that the Veteran had no complaints of (c/o) myalgia.  In June 2010, the Veteran told a private clinician that he was having chest pain due to a possible pulled muscle from doing a lot of heavy lifting.  In August 2011, a private physician diagnosed the Veteran with possible myositis ossificans old avulsion plate fractures; he further found no recent bony injury or signs of arthritis.

However, at the Veteran's October 2010 VA examination, after interviewing the Veteran, reviewing the record, and conducting a full examination, the examiner opined that despite the Veteran's subjective complaints, there is no objective evidence of a joint condition (claimed as joint pain) or a muscle condition (claimed as muscle pain).  The examiner found on examination that the Veteran had well-built and well-developed muscles, and that all 18 trigger points for fibromyalgia were negative.  The examiner noted that the Veteran had mild left-sided iliolumbar muscle tenderness, and left lateral proximal thigh/lower gluteal muscle tenderness, but that it was negative for trochanteric bursitis tenderness.  The examiner further found that the Veteran had service treatment records, including his November 1992 separation physical, which were silent for complaints or diagnosis of joint pain and muscle pain.  The examiner specifically found that the Veteran's in-service mechanical low back pain syndrome had resolved, based on the November 1992 separation examination, and that there is a lack of chronicity and continuity of care for 18 years.  The examiner determined that the Veteran's post-service back strain was caused by or a result of his November 2002 motor vehicle accident (MVA).  Lastly, the examiner opined that the Veteran's ununited apophysis of the body of L4 is developmental, and therefore was not caused by or related to military service.

At the Veteran's March 2011 VA examination, the examiner noted that he reported that his joint pain was comprised of low back pain, left shoulder pain, and right knee pain; the Veteran also reported that he had a left knee injury, but that it was related to a workman's compensation claim.  The Veteran reported having low back pain in service while running, as well as the aforementioned post-service injuries from working as a firefighter and getting into a car accident.  The Veteran reported having left shoulder pain which began after service, in 2000, and was aggravated by certain exercises.  The Veteran reported right knee pain with onset while running during basic training in 1990.

The March 2011 VA examiner found that the Veteran had very well-built and well-developed muscles, and that all 18 trigger points for fibromyalgia were negative.  The examiner noted that the Veteran's thoracolumbar spine range of motion (ROM) was limited by pain, his right knee ROM was limited only by his body mass index (BMI), and his left shoulder ROM had no limiting factors.  X-rays taken in March 2011 showed old anterior intravertebral disc herniation of L4 at L3-L4, as well as a normal left shoulder and right knee.

After interviewing the Veteran, reviewing the record, and conducting a full examination, the March 2011 VA examiner opined that the Veteran's claimed joint, muscle, and low back pain meets the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner found that the diagnosis is lumbar degenerative disc disease L3-4.  The examiner concluded that the Veteran's lumbar disc disease is not caused by or related to service.  The examiner explained that it is at least as likely as not caused by or related to his post-service motor vehicle accident of November 2002.  He explained that the Veteran's in-service mechanical low back pain had resolved with no residuals, as his November 1992 separation examination was silent for any diagnosis of low back pain.

The March 2011 VA examiner further opined that the Veteran's claimed left shoulder joint pain meets the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner found that the diagnosis is mild left shoulder impingement syndrome.  The examiner concluded that the Veteran's left shoulder impingement syndrome is not caused by or related to service.  The examiner explained that the Veteran's service treatment records are silent for a left shoulder disorder.

Lastly, the March 2011 VA examiner opined that the Veteran's right knee pain disability pattern was "possibly related to an environmental exposure that meets...[the] criteria for an undiagnosed illness."  The Board finds that this speculative statement is insufficient to warrant a finding of an undiagnosed illness.  Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from a disorder was deemed speculative).  However, as noted above, the Veteran was nevertheless granted service connection for his right knee disorder in an April 2012 rating decision; in that regard, no further consideration of his right knee disorder is warranted.

In March 2012, a VA examiner performed a review of additional private treatment records submitted by the Veteran without performing a new examination.  The examiner noted that the Veteran had reported having right hip pain.  The examiner opined that the Veteran's claimed right hip pain meets the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner found that the diagnosis is right hip myositis ossificans old avulsion plate fractures.  The examiner concluded that the Veteran's right hip myositis ossificans old avulsion plate fractures is not caused by or related to service.  The examiner explained that the hip pain had its acute onset following the Veteran's post-service motor vehicle accident.

Therefore, based on the October 2010, March 2011, and March 2012 VA examiners' opinions, the Board finds that the Veteran does not have an undiagnosed illness of joint pain or muscle pain, and that his joint and muscle pain is attributed to known clinical diagnoses of a back strain, ununited apophysis of the body of L4, lumbar degenerative disc disease L3-4, mild left shoulder impingement syndrome, and right hip myositis ossificans old avulsion plate fractures, which are not shown to be causally or etiologically related to any disease, injury, or incident of service.  The Board finds the October 2010, March 2011, and March 2012 VA examiners' opinions most probative in this matter as they offered clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Cumulatively, the examiners interviewed the Veteran, reviewed the record, and conducted full examinations prior to offering their opinions.  Therefore, the Board accords great probative weight to the October 2010, March 2011, and March 2012 VA examiners' opinions.

The Board notes that the Veteran has contended on his own behalf that his joint and muscle pain are related to his military service, to include his service in Southwest Asia.  See Layno, supra; Davidson, supra; cf. Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's joint and muscle pain and any instance of his military service to be complex in nature.  Woehlaert, supra; Richardson, supra.

Here, while the Veteran is competent to describe his feelings of pain, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The Veteran has offered only conclusory statements regarding the relationship between his joint and muscle pain and his military service.  In contrast, the October 2010, March 2011, and March 2012 VA examiners took into consideration all the relevant facts in providing their opinions, to include the Veteran's current diagnoses of a back strain, ununited apophysis of the body of L4, lumbar degenerative disc disease L3-4, mild left shoulder impingement syndrome, and right hip myositis ossificans old avulsion plate fractures.  Therefore, the Board accords greater probative weight to the October 2010, March 2011, and March 2012 VA examiners' opinions, to include the opinion that the Veteran's joint and muscle pain is attributable to his aforementioned diagnoses rather than an undiagnosed illness.

Therefore, based on the competent and probative October 2010, March 2011, and March 2012 VA examiners' opinions, the Board finds that service connection is not warranted for joint and muscle pain, to include as due to an undiagnosed illness, as such are attributed to known clinical diagnoses of a back strain, ununited apophysis of the body of L4, lumbar degenerative disc disease L3-4, mild left shoulder impingement syndrome, and right hip myositis ossificans old avulsion plate fractures and are not shown to be causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for joint and muscle pain, to include as due to an undiagnosed illness.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Sleep Disorder, Mood Swings, and Memory Loss

As an initial matter, the Board notes that the RO granted the Veteran's claim for service connection for PTSD in a June 2009 rating decision.

The Veteran contends in his March 2006 claim that he is currently experiencing an inability to sleep, nightmares, and memory loss.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a sleep disorder, mood swings, or memory loss.  In his November 1992 Report of Medical History at separation from active service, the Veteran indicated that he did not have, and had never had, frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, or loss of memory or amnesia.

The Veteran's post-service treatment records reflect complaints of sleep problems and nightmares.  A private clinician at the Mobile Adult Care Center diagnosed the Veteran with unspecified insomnia in June 2010.  Also in June 2010, a VA physician diagnosed the Veteran with severe obstructive sleep apnea hypopnea syndrome.

At the Veteran's October 2010 VA examination, after interviewing the Veteran, reviewing the record, and conducting a full examination, the examiner diagnosed the Veteran's claimed sleep disorder as obstructive sleep apnea, and opined that it is not caused by or related to service because the Veteran's service treatment records, including his November 1992 separation examination, are silent for complaints or diagnosis of sleep apnea.

Furthermore, at the March 2011 VA examination, after interviewing the Veteran, reviewing the record, and conducting a full examination, the examiner opined that his claimed sleep disorder meets the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner found that the diagnosis is obstructive sleep apnea, controlled on CPAP.  The examiner concluded that the Veteran's obstructive sleep apnea is not caused by or related to service.

In a separate October 2010 VA mental disorders examination, the VA examiner-a psychologist-interviewed the Veteran, reviewed the record, and conducted a full examination.  In a May 2011 addendum, the examiner opined that the Veteran's claimed sleep disorder, mood swings, and memory loss appear to be symptoms of the diagnosed illnesses of PTSD, depressive disorder not otherwise specified (NOS), and paranoid personality disorder.

The evaluation of the same disability or manifestations under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Therefore, based on the VA examining psychologist's October 2010 examination and May 2011 addendum, the Board finds that a separate rating for the Veteran's claimed sleep disorder, mood swings, and memory loss is not warranted, as those are symptoms of his service-connected PTSD.  Significantly, the Board notes that the VA examining psychologist's findings are in accordance with the Veteran's statement to the March 2011 VA examiner to the effect that he has experienced nightmares, panic attacks, and frequent awakenings due to startling noises since the early 1990s.

Furthermore, based on the October 2010 and March 2011 VA examiners' opinions, the Board finds that the Veteran's known clinical diagnosis of obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident of service.  The Board finds the October 2010 and March 2011 VA examiners' opinions most probative in this matter as they offered clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Specifically, the examiners interviewed the Veteran, reviewed the record, and conducted full examinations prior to offering their opinions.  Therefore, the Board accords great probative weight to the October 2010 and March 2011 VA examiners' opinions.

The Board notes that the Veteran has contended on his own behalf at his March 2011 VA examination-as recorded by the examiner-that his snoring had its onset during basic training, and that, since service, his wife and fire-department mates have told him that he snores.  Layno, supra; Davidson, supra; cf. Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's obstructive sleep apnea and any instance of his military service to be complex in nature.  Woehlaert, supra; Richardson, supra.

In this regard, as described above, the Board notes that diagnosing obstructive sleep apnea requires specialized testing, and that the June 2010 sleep study performed by a VA physician, which conformed to the American Academy of Sleep Medicines Manual for Scoring Sleep, was of record and reviewed by the October 2010 and March 2011 VA examiners.  By contrast, the Veteran has not demonstrated the training required to conduct or interpret such tests.

Here, while the Veteran and his wife and mates are competent to describe his snoring, the Board accords his statements regarding the etiology of his obstructive sleep apnea little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The Veteran has offered only conclusory statements regarding the relationship between his sleep disorder and his military service.  Moreover, the credibility of his allegation that his sleep disorder began during basic training is outweighed by his November 1992 statement in his Report of Medical History that he did not have, and had never had, frequent trouble sleeping.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  In contrast, the October 2010 and March 2011 VA examiners took into consideration all the relevant facts in providing their opinions, to include the Veteran's current diagnosis of obstructive sleep apnea.  The Board thus accords greater probative weight to the October 2010 and March 2011 VA examiners' opinions that the Veteran's obstructive sleep apnea was not caused by or related to service.

Therefore, based on the competent and probative October 2010, March 2011, and May 2011 VA examiners' opinions, the Board finds that service connection is not warranted for a sleep disorder, mood swings, and memory loss, as such are symptoms of his service-connected PTSD.  The Veteran's sleep disorder is also attributable to obstructive sleep apnea, which is not shown to be causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder, mood swings, and memory loss, to include as due to an undiagnosed illness.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Viral Infections

The Veteran contends in his March 2006 claim that he is currently experiencing viral infections.

The Veteran's service treatment records include diagnoses of an upper respiratory infection (September 1990), possible strep throat (October 1990), sinusitis (October 1991), an upper respiratory infection (December 1991), a staph infection (May 1992), viral conjunctivitis (June 1992), a suspected sexually transmitted disease (July 1992), and Chlamydia contact (October 1992).

The Veteran's post-service private treatment records include multiple diagnoses of acute and/or unspecified bronchitis and acute sinusitis, including in December 2009, December 2010, April 2011, and May 2011.

At his October 2010 VA examination, the Veteran correlated his claimed "viral infection" with sinus infections which he believes began in service and occurred intermittently after service.  The Veteran denied any nose or sinus injuries or surgeries.  The VA examiner diagnosed a right maxillary sinus mucosal and retention cyst based on x-ray evidence; he did not provide an etiological opinion.

At the March 2011 VA examination, after interviewing the Veteran, reviewing the record, and conducting a full examination, the examiner opined that his claimed viral infections meet the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner found that the diagnosis is sinusitis and maxillary sinus cyst.  The examiner concluded that the Veteran's sinusitis and maxillary sinus cyst are less likely than not caused by or related to service.  No rationale was provided.

In March 2012, a VA examiner performed a review of additional private treatment records submitted by the Veteran without performing a new examination.  The examiner opined that his claimed viral infections meet the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner found that the diagnosis is bronchitis, sinusitis and maxillary sinus cyst.  The examiner concluded that the Veteran's bronchitis, sinusitis and maxillary sinus cyst are less likely than not caused by or related to service.  As her rationale, the examiner explained that the Veteran had one isolated episode of sinusitis in service, which had resolved; two isolated episodes of upper respiratory infections in service, which had resolved; and no diagnosis of a viral infection in his November 1992 separation examination.  The examiner further explained that such episodic sinusitis, bronchitis, and upper respiratory infections are not unusual for the general population.

Therefore, based on the March 2012 VA examiner's opinion, the Board finds that the Veteran's viral infections are attributed to known clinical diagnoses of bronchitis, sinusitis and maxillary sinus cyst, which are not shown to be causally or etiologically related to any disease, injury, or incident of service.  The Board finds the March 2012 VA examiner's opinion most probative in this matter as she offered clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Specifically, the examiner reviewed the record, which included interviews with the Veteran and full examination reports, prior to offering her opinion.  Therefore, the Board accords great probative weight to the March 2012 VA examiner's opinion.

The Board notes that the Veteran has contended on his own behalf at his October 2010 VA examination-as recorded by the examiner-that his sinus infections began in service and have occurred intermittently after service.  Layno, supra; Davidson, supra; cf. Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's viral infections and any instance of his military service to be complex in nature.  Woehlaert, supra; Richardson, supra.

Here, while the Veteran is competent to describe his prior infections, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The Veteran has offered only conclusory statements regarding the relationship between his prior infections and his military service.  In contrast, the March 2012 VA examiner took into consideration all the relevant facts in providing her opinion.  Therefore, the Board accords greater probative weight to the March 2012 VA examiner's opinion, to include the opinion that the Veteran's bronchitis, sinusitis and maxillary sinus cyst are less likely than not caused by or related to service, because his episodes in service had resolved prior to separation.

Therefore, based on the competent and probative March 2012 VA examiner's opinion, the Board finds that service connection is not warranted for the Veteran's bronchitis, sinusitis and maxillary sinus cyst, as they are not shown to be causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a viral infection, to include as due to an undiagnosed illness.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for chronic fatigue, to include as due to an undiagnosed illness, is denied.

Service connection for joint pain, to include as due to an undiagnosed illness, is denied.

Service connection for muscle pain, to include as due to an undiagnosed illness, is denied.

Service connection for a sleep disorder (claimed as inability to sleep), to include as due to an undiagnosed illness, is denied.

Service connection for mood swings, to include as due to an undiagnosed illness, is denied.

Service connection for memory loss, to include as due to an undiagnosed illness, is denied.

Service connection for viral infections, to include as due to an undiagnosed illness, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


